DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Note that the following amendment is made for clarity only and does not change the scope of the claim.
The application has been amended as follows: 

Claim 6, lines 7-8 are amended as follows:
the regulators receiving as the input signal a weighted signal generated from 
the output signals representative of the reactive power level of each of the alternators so as to

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-14 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially a regulator configured to deliver an output signal representative of a reactive power level of a corresponding alternator divided by its nominal reactive power, and a control law allowing the reactive power level of the alternator to be modified depending on an input signal, the method comprising generating a weighted signal from the output signals delivered by the corresponding regulators, and receiving the weighted signal as the input signal to the regulators so as to make each of the alternators converge to a predefined reactive power level of independent claim 1 with similar language present, as an apparatus, in independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836